Cobb, J.
This being an action by the holder of a negotiable promissory-note, who acquired the same for value and before due, and the record failing to disclose any evidence showing any fact inconsistent with good faith on the part of the holder, or that he had notice or reasonable grounds to suspect the existence of any defect in, or defense to, the note, a verdict in favor of the maker on a plea of failure of consideration was contrary to law and should have been set aside. Bank of Stewart County v. Adams, 96 Ga. 529.

Judgment reversed.


All the Justices concurring.